DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kiril Dimov on 7/12/2022.
The application has been amended as follows: 

1.  (Currently Amended)  A system, comprising:
a processing circuitry configured to: 
receive a first signal that is generated in response to a magnetic field
identify a level of a predetermined type of peak in the first signal, the predetermined type of peak occurring once during each revolution of the target; 
output a reference signal when the instant level of the first signal matches the identified level of the predetermined type of peak;
receive a second signal that is also generated in response to the magnetic field;
determine an electrical angle based on the first signal and the second signal;
reconstruct the first signal based on the electrical angle to generate a first reconstructed signal;
reconstruct the second signal based on the electrical angle to generate a second reconstructed signal; and 
output the first reconstructed signal and the second reconstructed signal concurrently with the reference signal, 
wherein the reference signal includes a reference pulse that is synchronized with each occurrence of the predetermined type of peak of the first signal. 

2.  (Cancelled)  

3.  (Cancelled)

4.  (Currently Amended)  A system, comprising:
a processing circuitry configured to: 
receive a first signal that is generated in response to a magnetic field associated with a rotating target;
identify a level of a predetermined type of peak in the first signal, the predetermined type of peak occurring once during each revolution of the target; and
output a reference signal when the instant level of the first signal matches the identified level of the predetermined type of peak,


5.  (Original)  The system of claim 1, wherein the predetermined type of peak includes a maximum peak, the maximum peak being a peak that has a higher level than all other peaks in the first signal that occur during a given revolution of the target. 

6.  (Original)  The system of claim 1, wherein the reference signal is generated, at least in part, by a receiving coil that is part of a magnetic field sensor. 

7.  (Original)  The system of claim 1, wherein the level of the predetermined type of signal is determined as part of a calibration operation that is executed when the processing circuitry is activated.  

8.  (Currently Amended)  A system, comprising:
a first receiving coil that is arranged to generate a first signal, the first signal being indicative of a flux density of a magnetic field, the magnetic field being generated by a rotating target; 
a second receiving coil that is arranged to generate a second signal, the second signal being indicative of the flux density of the magnetic field that is generated by the rotating target; 
an interface circuit that is configured to:  identified level of the predetermined type of peak, receive a second signal that is also generated in response to the magnetic field, determine an electrical angle based on the first signal and the second signal, reconstruct the first signal based on the electrical angle to generate a first reconstructed signal, reconstruct the second signal based on the electrical angle to generate a second reconstructed signal, and output the first reconstructed signal and the second reconstructed signal concurrently with the reference signal; and 
a control unit that is configured to detect at least one of speed or position of the target based on the first reconstructed signal, the second reconstructed signal, and the reference signal[[.]], 
wherein the reference signal includes a reference pulse that is synchronized with each occurrence of the predetermined type of peak of the first signal.  

9.  (Cancelled)

10.  (Cancelled)
  
11.  (Currently Amended)  A system, comprising:
a first receiving coil that is arranged to generate a first signal, the first signal being indicative of a flux density of a magnetic field, the magnetic field being generated by a rotating target; 
a second receiving coil that is arranged to generate a second signal, the second signal being indicative of the flux density of the magnetic field that is generated by the target; 
an interface circuit that is configured to: (i) identify a level of a predetermined type of peak in the first signal, the predetermined type of peak occurring once during each revolution of the target; and (ii) output a reference signal when an instant level of the first signal matches the level of the predetermined type of peak; and 
a control unit that is configured to detect at least one of speed or position of the target based on the first signal, the second signal, and the reference signal,


12.  (Original)  The system of claim 8, wherein the predetermined type of peak includes a maximum peak, the maximum peak being a peak that has a higher level than all other peaks in the first signal that occur during a given revolution of the target. 

13.  (Original)  The system of claim 8, wherein the level of the predetermined type of signal is determined as part of a calibration operation that is executed when the interface circuit is activated.  

14.  (Currently Amended)  A method comprising:
receiving a first signal that is 
identifying a level of a predetermined type of peak in the first signal, the predetermined type of peak occurring once during each revolution of the rotating target; 
generating a reference signal when an instant level of the first signal matches the identified level of the predetermined type of peak,
receiving a second signal that is also generated in response to the magnetic field; 
determining an electrical angle based on the first signal and the second signal; 
reconstructing the first signal based on the electrical angle to generate a first reconstructed signal; 
reconstructing the second signal based on the electrical angle to generate a second reconstructed signal; and 
outputting the first reconstructed signal and the second reconstructed signal concurrently with the reference signal, wherein the reference signal includes a reference pulse that is synchronized with each occurrence of the predetermined type of peak of the first signal. 

15.  (Cancelled)

16.  (Cancelled)  

17.  (Original)  The method of claim 14, wherein the reference signal includes a waveform having a duration that is substantially equal to one full revolution of the target. 

18.  (Original)  The method of claim 14, wherein the predetermined type of peak includes a maximum peak, the maximum peak being a peak that has a higher level than all other peaks in the first signal that occur during a given revolution of the target. 

19.  (Currently Amended)  A method comprising:
receiving a first signal that is generated in response to a magnetic field associated with a rotating target;
identifying a level of a predetermined type of peak in the first signal, the predetermined type of peak occurring once during each revolution of the rotating target; 
generating a reference signal when an instant level of the first signal matches the identified level of the predetermined type of peak, 
wherein the reference signal is generated by an interface circuit, and the reference signal is output on a power line that is used to power the interface circuit.




20.  (Original)  The method of claim 14, wherein:
the first signal is generated by a receiving coil; 
the reference signal is generated by an interface circuit that is coupled to the receiving coil, and 
the level of the predetermined type of signal is determined as part of a calibration operation that is executed by the interface circuit when the interface circuit is activated.


Allowable Subject Matter
Claims 1, 4-8, 11-14, and 17-20 are allowed.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        7/18/2022